Sedgwick, J.,
dissenting.
I am not sure that I understand the various decisions of the federal courts bearing upon the question herein involved. Some of these decisions would seem to require the conclusion reached by the majority. That shares of stock of National banks may, under some circumstances, be assessed as such to the. shareholders at their full value, although that value includes government bonds, is clearly held in various of those decisions. The reason is that the franchise, the right to do a public banking business, is valuable, and, when privileges of this character are accepted from the state, and the value of such privileges is so mingled with other values that it cannot be determined with certainty whether the slate has taxed the values of the exempt government securities, the shareholders cannot complain that the tax is upon exempt property. Our statute requires the assessor to “determine and settle the true value of each share of, stock,” and to “take into consideration the market value of such stock, if any, and the surplus and undivided profits.” Rev. St. 1913, sec. 6343, as amended by Laws 1915, ch. 108. This would seem to bring this ease within the federal decisions above referred to, and may be finally so held. But the purpose of the federal statute allowing taxation *293of shares of National banks is briefly stated in Bank of California v. Richardson, 248 U. S. 476: “Preservation of the taxing power of the several states so as to prevent any impairment thereof from arising from the existence of the national agencies created, to the end that the financial resources engaged in their development might not be withdrawn from the reach of state taxation, hut on the contrary that every resource possessed by the banks as national agencies might in substance and effect remain liable to state taxation.” Other decisions of that court are to the effect that when it is clear that all values owned by the hank are taxed, including the value of the privileges given by the state, and the value of the government securities are clearly added as a distinct unit of assessment, such assessment of the exempt securities is not necessary for the “preservation of the taxing power of the several states.”
In the case at bar there can be no doubt that the exact value of the exempt securities is added to the otherwise complete valuation of all property and privileges assessed. The result is as clearly a taxation of the government securities as though they were specifically named for taxation. I do not. believe that the federal court will uphold this method of obtaining revenue at the expense of the general government.